Case 6:20-mj-01819-LRH Document1 Filed 11/07/20 Page 1 of 9 PageID 1

AQ 91 (Rev. 11/11) Criminal Complaint

UNITED STATES DISTRICT COURT
for the

Middle District of Florida

 

 

 

 

United States of America )
v. )
Case No
LISA VAUGHN )
) 6:20-mj- / 9 )
7
)
)
Defendant(s)
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of July 7, 2016 in the county of Brevard in the
Middle District of Florida , the defendant(s) violated:
Code Section Offense Description
18 U.S.C. § 2251(a) Sexual Exploitation of a Child
18 U.S.C. § 2252A(a)(2) Distribution of Child Pornography

This criminal complaint is based on these facts:

See attached affidavit.

@M Continued on the attached sheet. LY
JA i 4

\ Complainant's Signature

Michelle Langer, Special ace FBI

Printed name and title

 

Sworn to before me and signed in my presence.

owe: We |20 Lls sta

Judge's signature

 

City and state: Orlando, Florida LESLIE R. HOFFMAN, U.S. Magistrate Judge
Printed name and title

 
Case 6:20-mj-01819-LRH Document1 Filed 11/07/20 Page 2 of 9 PagelD 2

STATE OF FLORIDA CASE NO. 6:20-mj-

COUNTY OF BREVARD
AFFIDAVIT

I, Michelle Langer, being duly sworn, do hereby depose and state as follows:

1. This affidavit is submitted in support of a criminal complaint
against LISA VAUGHN (VAUGHN) for a violation of 18 U.S.C. §§ 2251(a) and
2252A(a)(2). As set forth in more detail below, I believe there is probable cause
that on or about July 7, 2016, in Brevard County, Florida, VAUGHN produced
and distributed child pornography in and affecting interstate or foreign commerce
and that had been transported in interstate or foreign commerce, in violation of
18 U.S.C. §§ 2251(a) and 2252A(a)(2).

2. I have been a Special Agent (SA) with the Federal Bureau of
Investigation (FBJ) for the past 3 years. Iam currently assigned to the FBI

Violent Crimes Against Children Task Force.

3. I have received specialized training concerning investigations of sex
crimes, child exploitation, child pornography, and computer crimes. I have also
investigated and assisted in the investigation of matters involving the possession,
receipt, distribution, and production of child pornography. During the course of
my training and investigations, I have had the opportunity to observe and review

numerous examples of child pornography (as defined in 18 U.S.C. § 2256) in all
Case 6:20-mj-01819-LRH Document1 Filed 11/07/20 Page 3 of 9 PagelID 3

forms of media, including computer media. Moreover, Iam a SA who is
engaged in enforcing the criminal laws, including 18 U.S.C. § 2252A(a).

4. I have participated in various training courses concerning the
investigation and enforcement of federal child pornography laws in which
computers are used as the means for receiving, transmitting, and storing child
pornography. Additionally, I have participated in the execution of search
warrants involving searches and seizures of computers, computer equipment,
software, and electronically stored information.

5. I make this affidavit based on my experience and background as a
law enforcement officer, including my experience with the FBI; my personal
participation in the investigation; and information provided by other law
enforcement officers and agency personnel. As set forth in more detail below, I
have probable cause to believe that a crime has taken place, that is, the
production and distribution of child pornography in interstate commerce, in
violation of 18 U.S.C. §§ 2251(a) and 2252A(a)(2).

PROBABLE CAUSE STATEMENT

6. On February 8, 2019, the Deschutes County Sheriffs Office
(DCSO) contacted the FBI Portland Division, Bend Resident Agency
(PD/BDRA) and requested assistance with an investigation of 41-year-old Keith
Laurens James Fyten in violation of 18 U.S.C. § 2251(a). DCSO advised the

investigation of Fyten began in approximately mid- to late 2018 after a school

 
Case 6:20-mj-01819-LRH Document 1 Filed 11/07/20 Page 4 of 9 PagelD 4

resource officer learned that multiple female high school students claimed to be
having online romantic relationships with the same male individual via
Facebook. The male individual identified himself as "David Brown," claimed to
be similarly-aged, and used photographs depicting a male approximately 16 — 18
years old.

7. The school resource officer obtained the male individual's Facebook
records without a non-disclosure order, thinking the individual was a minor
himself; however, the individual was in fact Fyten posing as a young male.
Facebook subsequently notified Fyten of the court order, leading Fyten to quit his
job and flee to The Netherlands, where he maintained dual citizenship. Fyten
remained in the Netherlands until November 17, 2019, when the U.S. Customs
and Border Protection arrested him upon his attempt to re-enter the United
States. Fyten was subsequently extradited to Oregon, where he remains in
custody, pending trial.!

8. A review of Fyten's alias Facebook account revealed he began
posing as a young male online as far back as the mid-2000s and frequently
communicated with minor females and males, as young as at least 11 years old.
In his communications, Fyten persuaded, induced, enticed, and at times coerced

the minors to engage and/or photograph/film themselves and/or others

 

1 Publicly available information indicates that Fyten is charged in Deschutes
County, Oregon.
Case 6:20-mj-01819-LRH Document1 Filed 11/07/20 Page 5 of 9 PagelID 5

conducting various sexually explicit acts, including bestiality, incest, prostitution,
sex, masturbation, and sexting. While it remains unknown the extent to which
Fyten shared the images, it was believed Fyten often shared the images with
others via Facebook. |

9. PD/BDRA assisted DCSO in reviewing Fyten's alias Facebook
account and identified multiple victims and subjects with whom Fyten exchanged
multimedia of what appeared to depict child pornography. A review of the
Fyten’s Facebook account revealed that the user of Facebook UID
100001282851479 (Lisa Lockhart) performed sexual acts on a child victim (CV),
had the CV perform sexual acts on her, and sent photographs and videos of the
sexual acts to the Fyten in July 2016. Open source checks on Facebook account
100001282851479 identified the Facebook subscriber of this account as
VAUGHN. On July 7, 2016, when VAUGHN produced and distributed the
videos described below, VAUGHN was 18 years old and the CV was 12 years

old.
10. Further open source database checks on VAUGHN indicated that

VAUGHN was residing in Melbourne, Florida, in the Middle District of Florida,
in July of 2016. However, open source checks indicate VAUGHN moved to

Arkansas in or about 2018.

11. Based on the information identified, PD/BDRA believed that

VAUGHN was residing in Melbourne, Florida when the videos were

 
Case 6:20-mj-01819-LRH Document1 Filed 11/07/20 Page 6 of 9 PagelD 6

produced. Based on the location, on September 2, 2020, the Orlando Resident
Agency received a lead from PD/BDRA in reference to VAUGHN. Within the

lead, the PD/BDRA provided several images, videos, and Facebook Instant

Messages that were located while reviewing Fyten’s Facebook account. I
reviewed the images, videos, and messages and located approximately 8 videos of
Child Sexual Abuse Material (CSAM) and approximately 5 CSAM images. The
images and videos were sent during the chat conversation that occurred between
VAUGHN and Fyten on July 7, 2016. Below are descriptions of 3 videos that
VAUGHN sent to Fyten on July 7, 2016:

e Video Title: 1198143840238366
Sent: July 7 2016 at 6:33 UTC

© The video is approximately 7 seconds in length. In the
video VAUGHN is observed performing oral sex on the CV.
Both VAUGHN’S and the CV’S face are seen in the
video. The CV’S penis is also visible.

e Video Title: 1198149530237797
Sent: July 7 2016 at 6:57 UTC

o The video is approximately 1 minute and 08 second in
length. The video depicts VAUGHN masturbating the CV’s
penis with her hand. Both VAUGHN and the CV’s voices
are clearly audible throughout the video. The CV’s face,
penis and testicles are seen throughout the video.

e Video Title: 1198162106903206
Sent: July 7 2016 at 7:42 UTC ©

o The video is approximately 31 seconds in length. The video
depicts VAUGHN performing oral sex on the identified CV.
Case 6:20-mj-01819-LRH Document1 Filed 11/07/20 Page 7 of 9 PagelD 7

In the video, VAUGHN is heard referring to CV by his first
name. Both VAUGHN and CV’s faces appear in the video
as well as CV’s penis.

12. During this review, law enforcement officers determined that these
videos are child pornography, as defined in 18 U.S.C. § 2256.

13. Ireviewed the conversations Fyten had with VAUGHN over
Facebook Instant Messaging. During my review, I observed several exchanges
between Fyten and VAUGHN. Specifically, Fyten requested VAUGHN to
produce CSAM. In the conversation, Fyten stated “Ok I dare u to suck [the
CV’s] dick for 5 sec”. VAUGHN responded “Okay let me go
(p)”. Subsequently, VAUGHN then sent video 1198143840238366, described
above.

14. ‘As the conversation continued, Fyten requested, “I wanna see u
jack him off with ur hand baby.” VAUGHN then sent video 1198149530237797,
described above. Prior to the conversation ending, Fyten stated, “I want to see u
suck his dick for at least a minute baby.” Fyten continued, “Ok make it a good
one baby! I wanna see ur lips on his dick.” VAUGHN responded, “Okay
babe.” Later in the conversation, Fyten asked VAUGHN “Ru gonna suck his
dick for me rn babe?” VAUGHN asked Fyten if she could do something
different, to which Fyten responded, “I really wanna see it baby.” Subsequently,

VAUGEHN then sent video 1198162106903206, described above.

 
Case 6:20-mj-01819-LRH Document1 Filed 11/07/20 Page 8 of 9 PagelD 8

15. Earlier on July 7, 2016, Fyten and VAUGHN had discussed the
possibility of having children together. Fyten asked VAUGHN, “U think they

will do stuff like u and [the CV]? Haha.” VAUGHN responded, “If it’s our Child

”

yes.
INTERVIEW

16. Through open source checks, it was determined that VAUGHN is
currently residing in Fort Smith, Arkansas. VAUGHN lives with her current
boyfriend, and together they have a child who is approximately 2 years old. On
November 5, 2020, FBI Special Agent Robert Allen and Task Force Agent
Warren Seals went to VAUGHN ’s residence in Arkansas to interview
VAUGHN.

17. VAUGHN answered the door and a voluntary recorded interview
took place. During the interview, VAUGHN was shown video
1198162106903206, described above, in which VAUGHN performed oral sex on
the CV. VAUGHN admitted to producing the CSAM video and other videos
with the CV. VAUGHN stated at various points in the interview that she was
between 17 and 19 years old at the time she produced the CSAM. She stated the
CV was between 12 and 14 years old. VAUGHWN stated she produced the CSAM
in order to make money, but that she never received any money for the CCAM
videos she produced and distributed. VAUGHN produced and sent the CSAM

from her residence in Melbourne, Florida.
Case 6:20-mj-01819-LRH Document1 Filed 11/07/20 Page 9 of 9 PagelD 9

CONCLUSION

18. Based on the above, there is probable cause that on or about July 7,
2016, in Brevard County, in the Middle District of Florida, LISA VAUGHN

knowingly produced and distributed child pornography, in violation of 18 U.S.C.

§§ 2251(a) and 2252A(a)(2).

rE

Michelle Langer
Special Agent
Federal Bureau of Investigation

Swo and subscribed before me
this y of November, 2020.

Lobes ie 1
LESLIE R. HOFFMAN ~
United States Magistrate Judge
